SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net June 30, 2010 'CORRESP' Mail Stop 4720 United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention: Jim B. Rosenberg, Senior Assistant Chief Accountant Mark Brunhofer, Senior Staff Accountant Kei Nakada, Staff Accountant Re: Sunwin International Neutraceuticals, Inc. (the "Company") Form 10-K for Fiscal Year Ended April 30,2009 Filed July 29, 2009 Commission File No. 000-53595 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated June 16, 2010 on the above-referenced filing.Following are the Company’s responses to the staff’s comments, which such responses appear in the same order as the comment letter for ease of review: Consolidated Financial Statements Note 7 – Income Taxes, page F-15 1. We acknowledge your response to comment one. It remains unclear why cumulative temporary differences related to share-based payment transactions, originally labeled as permanent differences, are included in your rate reconciliation. If appropriate please: - include these cumulative temporary differences in your table of deferred tax assets; - update your valuation allowance in the table of deferred tax assets to include an amount to cover the cumulative temporary differences associated with the share-based payment transaction because realization is not more likely than not; - remove the "permanent differences" line item from your rate reconciliation - update the "increase in valuation allowance" line item in your rate reconciliation table to include the valuation allowance associated with the share-based payment transactions; and - revise your disclosure to explain why you deem it more likely than not that the benefits associated with the share-based payments transactions will not be realized. Otherwise, please explain to us why it is appropriate to include cumulative temporary differences in your rate reconciliation and reference for us the authoritative literature you rely upon to support your accounting. RESPONSE:The Company’s proposed modifications to Note 7 are below.Please note that the sections titled “as filed” denote the section of Note 7 in which the comments were directed and the sections titled “as amended” denote that same section amended in this reply to be in compliance with applicable disclosures; additions and modifications are shown in italicized bold font for comparative purposes in this letter only. The Company requests that these changes be applied prospectively in the Company’s upcoming Form 10-K for the year ended April 30, 2010, to be filed in the upcoming month. The Company believes the errors, as previously disclosed, are such that they do not lead to the conclusion that the disclosure in the financial statements are materially misstated leading to the conclusion that the financial statements as filed could not be relied upon. - 1 - Please see the Income Tax Footnote in its entirety from the Company’s Form 10-K for Fiscal Year Ended April 30, 2009 with revisions included below: NOTE 7 - INCOME TAXES We account for income taxes under SFAS No. 109, Accounting for Income Taxes. SFAS 109 requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carryforwards. SFAS 109 additionally requires the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets. Our subsidiaries in China are governed by the Income Tax Law of the People’s Republic of China concerning Foreign Investment Enterprises and Foreign Enterprises and local income tax laws (the “PRC Income Tax Law”). Pursuant to the PRC Income Tax Law, wholly-owned foreign enterprises are subject to tax at a statutory rate of 33% (30% state income tax plus 3% local income tax). Commencing January 2008, the PRC Income Tax rate was reduced to a maximum of 25% (inclusive of state and local income taxes) for all companies. The components of income (loss) before income tax consist of the following: Year Ended April 30, U.S. Operations $ )
